IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60004
                          Summary Calendar



HERMAN J. MAYFIELD,

                                           Plaintiff-Appellant,


versus

JOHN J. CALLAHAN,
Commissioner of Social Security,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 4:95-CV-27LS
                        - - - - - - - - - -
                           July 29, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Herman J. Mayfield argues that the district court erred in

affirming the decision of the Commissioner denying supplemental

social security income.   We have reviewed the record and the

briefs of the parties and AFFIRM for essentially the reasons

adopted by the district court.     Mayfield v. Callahan, No. 4:95-

CV-27LS (S.D. Miss. Sept. 30, 1996).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
             No.
            - 2 -

AFFIRMED.